Citation Nr: 9934176	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-40 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for residuals of a head 
injury with blurred vision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1945 to January 1950.  This matter comes the Board of 
Veterans' Appeals (Board) from a May 1995 decision by the VA 
RO that denied service connection for residuals of a head 
injury and service connection for blurred vision.  The issues 
are combined in this decision as the veteran asserts his 
blurred vision is the residual of a claimed head injury in 
service.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of a 
head injury with blurred vision.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
head injury with blurred vision is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from June 1945 to January 
1950.  His military occupational specialty was personnel and 
administrative man.  His service medical records contain no 
suggestion of a head injury, neurological disorder, or visual 
disorder.  His December 1949 service separation examination 
noted normal head, neurological system, and vision.  

A record of hospitalization from Cushing VA Hospital notes 
the veteran was admitted from January to February 1952 for 
treatment of epilepsy, focal and sensory, symptomatic, of 
undetermined etiology.  A September 1954 document from the VA 
hospital in Boston shows the veteran was authorized to report 
for an examination at the epilepsy clinic in October 1954.  A 
February 1955 record from the VA hospital notes that he was 
seen for a post-hospitalization screening for epilepsy, focal 
and sensory, symptomatic.  No other records of related post-
service treatment in the 1950s are available.

In December 1972 the veteran was seen at the Lahey Clinic for 
complaints concerning his blood pressure.  In reporting his 
past medical history, he said he had a central nervous system 
disorder in the 1940s when he had a speech disorder, numbness 
of the hand, and tunnel vision for 3-months.  The current 
impressions were hyper-cholesterolemia and vascular hyper-
reaction.  Numerous other private and VA medical records from 
the 1970s and 1980s note treatment for various physical 
conditions and alcohol abuse.  These records do not refer to 
residuals of a head injury, epilepsy, or a visual problem.

VA and private medical records from 1993 and 1994 note 
treatment for pernicious anemia.  When the veteran was seen 
at a VA clinic in April 1994, it was noted he had pernicious 
anemia and had various symptoms.  He reported that during the 
past month he had about 10 episodes of visual scotoma and 
other visual aberrations.  He was evaluated for visual and 
other complaints over the next few months.  At the VA 
neurology clinic in August 1994, the assessment was that he 
had pernicious anemia and a history of visual scotoma, 
decreasing in frequency.  The neurologist noted there was a 
question of migraines versus an intraocular problem.  

In August 1994 the veteran filed his initial claim for 
service connection for residuals of head trauma to include 
blurred vision.  He said he injured his head in service when 
stationed on a battleship (USS Wisconsin) in 1947, and again 
when serving with a tank unit at Camp Lejeune, North Carolina 
in 1949.

In a statement from the veteran's representative, dated in 
August 1994, it was contended that the veteran sustained two 
head injuries during service; one when thrown against a 
bulkhead and knocked unconscious after a battleship's gun 
misfired during a training mission, and another when he 
struck his head on the hatch of a tank which went over a 
cliff.  It was noted that the veteran was treated for 
dizziness and blurred vision after service, but these 
symptoms disappeared after two years.  The veteran reported 
that he had been told that the symptom could return years 
later.

At the VA eye clinic in September 1994, the impressions were 
hyperopia/presbyopia, with no evidence of intraocular 
pathology.  The doctor noted the complaints of ocular 
migraines.

At a VA clinic later in September 1994, it was noted that the 
veteran continued to have complaints of intermittent ocular 
symptoms.  The assessment was that they were most likely due 
to ocular migraines.  At a VA neurological clinic in October 
1994, he was again seen for his history of spots in his 
vision; according to the veteran, he had such symptoms for 
over 1 year, with the last episode a month and a half ago.  
He also gave a history of a head injury 40-50 years ago.  The 
assessments were intermittent "scotoma," with probable 
ophthalmic migraine or migraine accompaniment, and pernicious 
anemia with no sign of ocular involvement.

In a December 1995 statement, the veteran related that 40 
years earlier he was treated for speech and vision problems, 
which doctors told him were related to head injuries 
sustained during his service in the Marines.  

VA treatment records from 1997 note a history of pernicious 
anemia, asbestesis, and a transient ischemic attack in 1996.  
There was no mention of a head injury or eye problems.  
Neurological examination was normal.




II.  Analysis

The veteran claims service connection for residuals of a head 
injury with blurred vision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran now asserts that he has residuals of a head 
injury including visual disturbances as the result of 
injuries during his 1945-1950 active service.  The veteran 
did not engage in combat (see 38 U.S.C.A. § 1154) and has 
presented no medical or independent lay evidence that he 
actually had a head injury in service.  In 1952 he was 
treated for apparent epilepsy, and treatment reportedly 
continued for a few years thereafter.  It is unclear whether 
the veteran is claiming he has epilepsy due to an alleged 
head injury in service.  Assuming he is so claiming, there is 
no evidence of epilepsy during service, nor is there evidence 
of such condition within the year after service as required 
for a presumption of service incurrence.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There 
is no medical diagnosis of current epilepsy, nor is there 
medical evidence linking any current epilepsy to an alleged 
head injury in service.  The veteran claims that he has a 
visual problem due to a head injury in service.  The first 
post-service medical evidence of a visual disturbance is from 
1994, decades after service.  Visual problems have been 
variously diagnosed, but there is no medical evidence linking 
them to incidents of service, including a purported head 
injury.

The veteran asserts that his symptoms of blurriness of vision 
are due to a head injuries in service, but as a layman he is 
not competent to render an opinion regarding diagnosis or 
etiology, and his statements on such matters do not serve to 
make his claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran has submitted no competent medical or lay 
evidence of a head injury in service, nor has he submitted 
competent medical evidence to link any current condition 
(including blurred vision) with an alleged head injury in 
service.  Absent such competent evidence, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for residuals of a head injury with 
blurred vision is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

